IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44666

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 562
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 29, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
PAULINE REBECCA MATTHEWS,                        )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum period of
       confinement of three years, for felony possession of a controlled substance,
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Pauline Rebecca Matthews pleaded guilty to felony possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(c)(1). The district court imposed a unified seven-year
sentence, with three years determinate. Matthews filed an Idaho Criminal Rule 35 motion which
the district court denied. 1   Matthews appeals, contending that the district court abused its
discretion by ordering execution of her sentence rather than retaining jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

1
       Matthews does not appeal from the denial of her Idaho Criminal Rule 35 motion.
                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Whether to
retain jurisdiction is a matter within the sound discretion of the district court. State v. Lee, 117
Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App.1990). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion.
       Therefore, Matthews’ judgment of conviction and sentence are affirmed.




                                                  2